DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

2.	This is in response to the applicant response filed on 05/31/2022. In the applicant’s response, claims 1-2 were amended; claims 3-20 were cancelled; claims 21-24 were newly added. Accordingly, claims 1-2, and 21-24 are pending and being examined. Claims 1, 21, and 23 are independent form.

Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

5.	Claims 1-2, and 21-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhong et al (“Application of a convolutional neural network in permeability prediction: A case study in the Jacksonburg-Stringtown oil field, West Virginia, USA”, Geophysics, 10/9/2019, hereinafter “Zhong”). 

Regarding claim 1, Zhong discloses a computer-implemented method (the method and system for training “a CNN regression model to estimate the permeability”; see Abstract), the method comprising: 
receiving a permeability data set including information indicative of an underground map representation of soils at or near the surface of the Earth and boundaries among and between a plurality of independent zones within the underground map representation (the method received the geophysical data from the 6 wells/zones located in Jacksonburg-Stringtown oil field to train the CNN regression model for estimating the permeability; see fig.3 and “Data Acquisition” on page 8/18); for each given independent zone of the plurality of independent zones (see “To construct a reliable CNN regression model…Data associated with five wells[/zones] were used to train the CNN model” in “Data acquisition” on pg.8/18) determining a selected permeability model from among a plurality of candidate permeability models that is best for use with the given independent zone (for each of the five training wells, the output of the CNN model is trained to match “the desired output” using the corresponding “geologic feature image” as the input; see “Data acquisition” on pg.8/18, and “Image generation” on pg.9/18); and 
performing permeability analysis on the underground map representation, with the permeability analysis including using, for each given independent zone of the plurality of independent zones, its respectively corresponding permeability model to obtain a first permeability related prediction for a geographic area corresponding to the underground map representation (to construct a reliable CNN regression model for predicting permeability of geophysical data received from a well, for the each of the five training wells, the output of the CNN model is trained to match “the desired output” using the corresponding “geologic feature image” as the input; see “Data acquisition” on pg.8/18, and “Image generation” on pg.9/18; see also fig.4). 

Regarding claim 2, 22, 24, Zhong discloses, wherein the permeability data set includes; information indicative of: (i) one or more images (see “Input layer: geologic feature image with a pixel size of 5x32” in fig.1), (ii) one or more permeability data (see “permeability” in the vertical coordinate in fig.4), (iii) one or more soil data (see “GR”, “density”… in the horizontal coordinate in fig.4), and (iv) one or more meta associated with the permeability data and soil data (see the relationship between permeability data and soil data shown in fig.4).  

Regarding claim 21, 23, each of them is an inherent variation of claim 1, thus it is interpreted and rejected for the reasons set forth above in the rejection of claim 1.

Response to Arguments
6.	Applicant’s arguments, with respects to claims 1, 21, and 23, filed on 05/31/2022, have been fully considered but they are not persuasive. 

On page 6 of applicant’s response, applicant traverses: the prior art does not disclose “for each given independent zone of the plurality of independent zones, determining a selected permeability model from among a plurality of candidate permeability models that is best for use with the given independent zone” as recited in the claims.

The examiner respectfully disagrees with the applicant’s argument. It is because Zhong clearly discloses that “to construct a reliable CNN regression model…Data associated with five wells[/zones] were used to train the CNN model”; for each training “feature image” (see fig.4 (a-e)) obtained from one of the five training wells, the output (see fig.4 f)) of the CNN model is trained to match “the desired output”; see “Data acquisition” on pg.8/18, and figt.4, and “Image generation” on pg.9/18);

7.	Therefore, in view of the above reasons, examiner maintains rejections.
Conclusion
8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUIPING LI whose telephone number is (571)270-3376. The examiner can normally be reached 8:30am--5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EMILY TERRELL can be reached on (571)270-3717. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit https://patentcenter.uspto.gov; https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center, and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RUIPING LI/Primary Examiner, Ph.D., Art Unit 2666                                                                                                                                                                                                        6/8/2022